           Case 1:19-cv-11868-PGG Document 82-1 Filed 07/16/20 Page 1 of 8


From:             Anthony Meola
To:               Robert DeWitty
Cc:               Alexandra Scoville; Russhell Ford; Christine Corrigan
Subject:          Re: Slidenjoy Proposed Protective Order
Date:             Wednesday, July 15, 2020 11:04:54 AM


Fair enough. We will send the court a letter today.

Anthony L. Meola,Partner




3 Manhattanville Road•Suite 105•Purchase, New York 10577
O: (914) 825-1039•F: (866) 865-8362
E: ameola@iplawusa.com • www.iplawusa.com

This message contains information intended only for the use of the addressee(s) named above
and may contain information that is legally privileged. This e-mail is covered by the
Electronics Communications Privacy Act, 18 U.S.C. §§ 2510-2521. If you are not the
addressee, or the person responsible for delivering it to the addressee, you are hereby notified
that reading, disseminating, distributing or copying this message is strictly prohibited. If you
have received this message by mistake, please immediately notify us by replying to the
message and delete the original message immediately thereafter. Thank you.
ATTORNEY-CLIENT, COMMUNITY OF INTEREST PRIVILEGE AND/OR WORK
PRODUCT PRIVILEGED COMMUNICATION

Depending upon the recipient, this communication may be protected by the attorney-client,
community of interest privilege and/or the work product privilege and should be treated in a
confidential manner. Any disclosure to other than key management personnel on a need-to-
know basis may jeopardize the privilege and require disclosure to adverse parties in litigation.



       On Jul 15, 2020, at 10:49 AM, Robert DeWitty <rmdewitty@dewittyip.com>
       wrote:


       ﻿
       Mr. Meola-

       I believe your team should prepare such a Joint Letter as you are proposing such
       significant modifications to the Court's Standard letter, and thus you are
       requesting the Motion.

       If I don't receive a letter by, say 3p today, I will prepare a letter for the Court on
       Defendants' behalf and file accordingly by COB today.

       Further, Plaintiffs have already informed the Court, in writing, that we
       would participate in mediation. I believe it is up to Defendants' to inform the
       Court of their intention.
Case 1:19-cv-11868-PGG Document 82-1 Filed 07/16/20 Page 2 of 8


Yours,

Robert DeWitty.

On Wed, Jul 15, 2020 at 9:36 AM Anthony Meola <ameola@iplawusa.com>
wrote:

 Robert



 We disagree with you regarding a number of your comments below.



 There is proprietary information of both a technical and business nature that we
 seek to restrict to the Attorney’s eyes only designation and for use in this case
 and only this case.



 We do not see how you can have access to such information in this case and not
 use it in your class action matter.



 I suggest we seek guidance from the Court on this issue.



 Regarding the mediation we will agree to mediation.



 Please prepare a joint letter consistent with this email for our review. Please ask
 the Court for a hearing to discuss the Protective Order.




 Anthony L. Meola, Partner

 <image001.jpg>

 3 Manhattanville Road•Suite 105•Purchase, New York 10577
 O: (914) 825-1039•F: (866) 865-8362
 E: ameola@iplawusa.com • www.iplawusa.com
Case 1:19-cv-11868-PGG Document 82-1 Filed 07/16/20 Page 3 of 8



This message contains information intended only for the use of the addressee(s) named above and may
contain information that is legally privileged. This e-mail is covered by the Electronics Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. If you are not the addressee, or the person responsible for delivering
it to the addressee, you are hereby notified that reading, disseminating, distributing or copying this
message is strictly prohibited. If you have received this message by mistake, please immediately notify
us by replying to the message and delete the original message immediately thereafter. Thank you.


ATTORNEY-CLIENT, COMMUNITY OF INTEREST PRIVILEGE AND/OR WORK PRODUCT
PRIVILEGED COMMUNICATION


Depending upon the recipient, this communication may be protected by the attorney-client, community
of interest privilege and/or the work product privilege and should be treated in a confidential manner.
Any disclosure to other than key management personnel on a need-to-know basis may jeopardize the
privilege and require disclosure to adverse parties in litigation.




From: Robert DeWitty <rmdewitty@dewittyip.com>
Sent: Tuesday, July 14, 2020 5:49 PM
To: Alexandra Scoville <ascoville@iplawusa.com>; Russhell Ford
<rford@dewittyip.com>
Cc: Anthony Meola <ameola@iplawusa.com>; Christine Corrigan
<ccorrigan@iplawusa.com>
Subject: Re: Slidenjoy Proposed Protective Order



Hello-  



I should note the following:



1. Your client possesses no intellectual property over their product.  



2. Your clients' product is not protectible by any form of patent protection,
under at least the on-sale bar.



3  “Attorney’s Eyes Only” must be extended to other members of my staff, as
well as other attorneys who work with me and may aid in the proceeding. This
unfairly limits my ability to prosecute our case by limiting the members on my
team. I should note that your firm has at least 3 individuals working on this
case.

4. While we will use the material gathered in this instant case for the instant
case, in a subsequent case, such as in a class action, we may re-discovery the
Case 1:19-cv-11868-PGG Document 82-1 Filed 07/16/20 Page 4 of 8


material and use it in that case.

5. Paragraph serve to limit my personal ability to prosecute cases in the field of
multi-screen technology. As stated, your clients product, when released, will be
subject to legal reverse engineering techniques.



Based on the above, my mark-ups, at least, are below:



13. Any Party who requests additional limits on disclosure (such as “attorneys’
eyes only” in extraordinary circumstances), may at any time before the trial of
this action designate documents as “Attorney’s Eyes Only” upon making a good
faith determination that the documents should be protected from disclosure as
trade secrets or other highly sensitive business information. In making such
designation, the disclosing Party(ies) shall serve upon counsel for the recipient
Parties a written notice stating with particularity the grounds of the
requestdesignation. If the Parties cannot reach agreement promptly regarding
the designation, counsel for all affected Parties will address their dispute to this
Court in accordance with paragraph 4(E) of this Court’s Individual Practices.
The following categories of persons may be allowed to review documents that
have been designated “Attorney’s Eyes Only:” (a) Counsel of Record; (b) The
Court and its personnel; (c) Court Reporters and Recorders; (d) any person who
authored or created the designated document, and any person who has
previously seen or was previously aware of the designated document; (e)
Consultants, Investigators, and Experts, only after such persons have signed a
Non-Disclosure Agreement in the form annexed as an Exhibit hereto stating that
he or she has read this Order and agrees to be bound by its terms; and (f) others
by written consent of the designating Party.



[Attorney's Eyes Only is too strong a designation for a product that will be
subject to reverse engineering upon its release, whereby designation is made by
Defendants' counsel]



14.  Recipients of Confidential Discovery Material under this Order may use
such material solely for the prosecution and defense of this action captioned
above and any appeals thereto, and not for any business, commercial, or
competitive purpose or in any other litigation proceeding. Recipients of
Confidential Discovery Material under this Order may not use such material in
any way in any other action or dispute, even if such other action or dispute
involves on or more Parties to this action captioned above. Nothing contained in
this Order, however, will affect or restrict the rights of any Party with respect to
its own documents or information produced in this action.
Case 1:19-cv-11868-PGG Document 82-1 Filed 07/16/20 Page 5 of 8


18. Prosecution Bar. No individual who has in fact accessed any documents or
things designated “Attorney’s Eyes Only” under this Order may be involved in
the preparation or prosecution before the United States Patent and Trademark
Office or any foreign patent office of any patent, patent application, or draft or
revise patent claims, supervise, or assist in the preparation or prosecution of any
patent application involving the provision of additional screens for any party to
this action, for a period ending one (1) year after (i) the complete resolution of
this case through entry of a final non-appealable judgment or order for which
appeal has been exhausted; (ii) the complete settlement of all claims against the
producing party in this action; or (iii) the individual person(s) cease to represent
the receiving party or respective client in this case. Prohibited prosecution shall
include without limitation: the decision regarding whether the file a patent
application for an invention, preparation of and/or amendments to original,
continuation, divisional, continuation-in-part, request for continued
examination, reissue, substitute, renewal or convention patent applications,
claim drafting, or the drafting of any such documents to be filed with the United
States Patent and Trademark Office of any foreign patent office.



[Your clients' product is essentially 'publicly available' and is thus available for
any in the public to use. This is the result of it being subject to on-sale bar more
than 1 year before securing patent protection. This paragraph seeks to broaden
the product to multi-screens in totale. Further, it limits my ability, as well as
Plaintiffs' ability, to pursue further inventions in this field. In essence, your
clients' are attempting to 'claw back' what has been put into the public domain,
at least as it pertains to me, personally a patent attorney, and my client].



================



It appears as though there are significant differences in how we view materials
and discovery going forward. We have no intention of using documents
discovered in one case, in another. In fact, we view both potential lawsuits as
being separate and distinct. Your modifications do not shed light on how we
would use information, such as schematics, in another action outside of patent
infringement.



I hope we are able to come to agreement with the above. If not, we will likely
have to submit separate documents before the Judge along with argument
relating thereto.



Please let me know how you would like to proceed. As you know, a response is
due tomorrow.
Case 1:19-cv-11868-PGG Document 82-1 Filed 07/16/20 Page 6 of 8




Yours,



Robert DeWitty.



On Tue, Jul 14, 2020 at 4:35 PM Alexandra Scoville
<ascoville@iplawusa.com> wrote:

  Mr. DeWitty,



  Attached, please find our proposed protective order with redline track
  changes showing our revisions from Judge Gardephe’s Model Protective
  Order. These revisions tailor the protections provided therein to the particular
  facts of this case and in light of your anticipated class action.



  Please let us know whether Plaintiffs agree with the Protective Order.



  Thank you,



  Alexandra L. Scoville, Associate

  22 Century Hill Drive •Suite 302 •Latham, NY 12110
  O: (518) 220-1850 •F: (518) 220-1857
  E: ascoville@iplawusa.com •www.iplawusa.com

  This message contains information intended only for the use of the
  addressee(s) named above and may contain information that is legally
  privileged. This e-mail is covered by the Electronics Communications
  Privacy Act, 18 U.S.C. §§ 2510-2521. If you are not the addressee, or the
  person responsible for delivering it to the addressee, you are hereby notified
  that reading, disseminating, distributing or copying this message is strictly
  prohibited. If you have received this message by mistake, please immediately
  notify us by replying to the message and delete the original message
  immediately thereafter. Thank you. ATTORNEY-CLIENT, COMMUNITY
  OF INTEREST PRIVILEGE AND/OR WORK PRODUCT PRIVILEGED
  COMMUNICATION Depending upon the recipient, this communication may
  be protected by the attorney-client, community of interest privilege and/or the
  work product privilege and should be treated in a confidential manner. Any
  disclosure to other than key management personnel on a need-to-know basis
 Case 1:19-cv-11868-PGG Document 82-1 Filed 07/16/20 Page 7 of 8


          may jeopardize the privilege and require disclosure to adverse parties in
          litigation




     --

     MEETING TIME REQUEST




     Robert DEWITTY

     DeWitty and Associates, Chtd.

     330 Pennsylvania Avenue, #302

     Washington, D.C. 20003

     t- 202 380 9609

     e- rmdewitty@dewittyip.com

     This message contains information intended only for the use of the addressee(s)
     named above and may contain information that is legally privileged. This e-mail
     is covered by the Electronics Communications Privacy Act, 18 U.S.C. §§ 2510-
     2521. If you are not the addressee, or the person responsible for delivering it to
     the addressee, you are hereby notified that reading, disseminating, distributing
     or copying this message is strictly prohibited. If you have received this message
     by mistake, please immediately notify us by replying to the message and delete
     the original message immediately thereafter. Thank you. ATTORNEY-
     CLIENT, COMMUNITY OF INTEREST PRIVILEGE AND/OR WORK
     PRODUCT PRIVILEGED COMMUNICATION Depending upon the recipient,
     this communication may be protected by the attorney-client, community of
     interest privilege and/or the work product privilege and should be treated in a
     confidential manner. Any disclosure to other than key management personnel
     on a need-to-know basis may jeopardize the privilege and require disclosure to
     adverse parties in litigation


--
MEETING TIME REQUEST
Case 1:19-cv-11868-PGG Document 82-1 Filed 07/16/20 Page 8 of 8




Robert DEWITTY
DeWitty and Associates, Chtd.
330 Pennsylvania Avenue, #302
Washington, D.C. 20003
t- 202 380 9609
e- rmdewitty@dewittyip.com
